


Exhibit 10.2


[Form for Directors]
ATLANTICUS HOLDINGS CORPORATION
RESTRICTED STOCK AGREEMENT
PLAN: Atlanticus Holdings Corporation 2014 Equity Incentive Plan
SHARES OF RESTRICTED STOCK:                      Shares
DATE OF GRANT:                     
THIS RESTRICTED STOCK AGREEMENT, made and entered into this          day of
                 , 20      , by and between ATLANTICUS HOLDINGS CORPORATION, a
Georgia corporation (“Atlanticus”), and                      (the “Grantee”);
W I T N E S S E T H:
WHEREAS, the Atlanticus Holdings Corporation 2014 Equity Incentive Plan (the
“Plan”) has been adopted by Atlanticus; and
WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
Atlanticus to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and
WHEREAS, the Committee desires to make an award to the Grantee consisting of
shares of Restricted Stock.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, Atlanticus and the Grantee hereby agree as follows:
1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Restricted Stock
Agreement, each of the following terms, when used herein, shall have the meaning
set forth below:
(a) “Atlanticus” shall mean Atlanticus Holdings Corporation.
(b) “Common Stock” shall mean the common stock of Atlanticus, no par value per
share.
(c) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.
(d) “Restricted Shares” shall mean the number of shares of Common Stock set
forth on page 1 of this Restricted Stock Agreement.
(e) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Shares granted in accordance with this Restricted
Stock Agreement, including vesting pursuant to Section 3, are completely
satisfied.
2. Grant of Shares. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Shares. Until
the Vesting Date, the Restricted Shares shall be non-transferable and subject to
risk of forfeiture, except as provided in the Plan. Subject to Section 4, after
the Vesting Date the Restricted Shares shall be reissued to the Grantee as
unlegended shares of Common Stock. Until the Vesting Date the Restricted Shares
shall be held by Atlanticus on behalf of the Grantee. Any Restricted Shares that
do not or cannot vest pursuant to Section 3 shall be forfeited to Atlanticus.
3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Restricted Shares shall vest in the following amounts on the following dates
(which shall constitute Vesting Dates) provided that the Grantee is serving on
the Board of Directors of Atlanticus from the Date of Grant through the
applicable date:
____________________________________
____________________________________
____________________________________
In no event shall a fractional share of Common Stock be reissued to Grantee upon
vesting. In the event that Grantee would otherwise be entitled to a fractional
share because of a term, condition or limitation set forth herein, the number of
shares of




--------------------------------------------------------------------------------




Common Stock to be reissued upon vesting shall be rounded down to the nearest
whole number and such fractional share shall remain a Restricted Share, subject
to all terms, conditions and limitations set forth herein. In addition, until
the date set forth above, and provided that the Grantee is on the Board of
Directors of Atlanticus at the time of a “Change in Control,” any Restricted
Shares that theretofore have not vested shall immediately vest upon a “Change in
Control.”
Notwithstanding the foregoing, any Restricted Shares that theretofore have not
vested shall immediately vest upon death or Disability of Grantee while serving
as a director of Atlanticus.
Upon vesting, the Grantee will be responsible for payment of all income and any
other taxes in connection with the vesting of such shares of Common Stock.
4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Shares, Grantee shall not be entitled to transfer any
Restricted Shares except in compliance with applicable securities law.
5. No Right to Continued Service. The grant evidenced hereby does not confer
upon the Grantee the right to continued service on the Board of Directors of
Atlanticus, nor shall it interfere with the right of Atlanticus or any other
authority to terminate his or her service on the Board of Directors of
Atlanticus at any time.
6. Miscellaneous.
(a) The terms of this Restricted Stock Agreement shall be binding upon and shall
inure to the benefit of any successors or assigns of Atlanticus and of the
Grantee.
(b) The Grantee shall be entitled to vote and to receive dividends with respect
to any Restricted Shares unless and until such time as such Restricted Shares
are forfeited.
(c) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Restricted Stock Agreement, the
provisions of the Plan shall govern.
(d) This Restricted Stock Agreement shall be governed by the laws of the State
of Georgia.


IN WITNESS WHEREOF, Atlanticus and the Grantee have executed this Restricted
Stock Agreement as of the day and year first above written.
 
 
 
 
ATLANTICUS HOLDINGS CORPORATION
 
 
By:
 
 
 
Its:
 
Chief Executive Officer
 
GRANTEE:
 
 







